MAJOR, Circuit Judge
(dissenting).
In my judgment, it cannot be said as a matter of law that there was no negligence on the part of the defendant or that negligence on the part of the car driver was the sole proximate cause of the collision. I shall state briefly my reasons therefor.
In Miller v. Pennsylvania Railroad Company, 2 Cir., 233 F.2d 535 (an Indiana case), this Court reversed a directed judgment in favor of the railroad in a crossing case. After citing and quoting from Indiana cases, we stated (page 538):
“In the exercise of reasonable and ordinary care an engine crew ap*966proaching a highway crossing might not as a matter of fact be justified in conforming to the minimum statutory requirements of sounding a whistle and ringing a bell, but, in view of all of the circumstances, might be required to exercise the maximum quantum of care required of them. What might be reasonable care at one crossing might not be reasonable at another and more dangerous crossing.”
Decedents’ car was traveling east and defendant’s train southeast as they approached the intersection. The highway and the railroad intersected at an acute angle of 45 degrees, the train approaching the intersection from one side and the car from the other side of this angle. There were double tracks at the intersection and a car traveling east, as was decedents’, would have passed over one pair of tracks before reaching those on which defendant’s train was traveling. There was evidence that in this acute angle between the highway and the railroad was a hill, an embankment or mound on which were growing brush and weeds both on and off defendant’s right-of-way, which constituted an obstruction to a view of the approaching train.
Witness Willsey who was following decedents’ car and witnessed the collision testified that the embankment obstructed her view of the approaching train and she could not see it until it was directly in front of her, inferably at the instant of the collision. She also testified that decedents’ car was being driven carefully and stopped before entering the intersection. Witness Fisher who was familiar with the crossing testified that because of the obstructions and the nature of the angle at which the railroad intersected the highway, it would be necessary for a person traveling east on the highway to get almost on the first track before a train could be seen approaching from the left.
This was a highly dangerous crossing because of the angle of the intersection and the obstructions which prevented a person on the highway from seeing an approaching train, and it seems plain that it was a situation with which the defendant was familiar. More than that it was aware of a school located near the crossing which was dismissed at about the same time the train was scheduled to arrive at the crossing, and that some two or three hundred pupils used this ci'ossing to reach their homes on the other side of the tracks.
Defendant’s engineer testified that his train was traveling 80 miles per hour as it approached the intersection and that when about 900 feet from the intersection he first saw decedents’ car, which was stopped; that when his train was 500 feet, the car proceeded across the track and in front of the train. Thus, when he first saw the car, according to my calculation, the train was less than 8 seconds from the intersection, and when he saw the ear start to move, it was less than 4 seconds away.
A jury could well infer that the driver of decedents’ car approached the intersection in a careful and cautious manner, obeying the Indiana stop law. It is infer-able, in fact there is evidence, that at that point obstructions would have prevented him from seeing the approaching train even though it was only 500 feet away (traveling time, 4 seconds). The exercise of reasonable and ordinary care on his part under the surrounding circumstances cannot be determined as a matter of law; it is a question for the jury.
Thus, it is my view that a submissible issue was presented and that the Court erred in directing a verdict in favor of defendant. I would reverse and remand for a new trial.